MEMORANDUM **
Karnvir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will reverse only if the record compels a contrary conclusion. Chebckoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s adverse credibility finding because the inconsistencies regarding the date of his final political rally and when the police came to look for him go to the heart of his claim. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). Accordingly, Singh fails to establish eligibility for asylum.
By failing to qualify for asylum, Singh necessarily fails to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Finally, because Singh’s claim under CAT is based on the same testimony that the IJ found not credible, and Singh points to no other evidence that he could claim that the IJ could have considered in making its determination under CAT, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.